In a proceeding pursuant to CPLR 7510 to confirm an arbitration award, the petitioner appeals from an order of the Supreme Court, Westchester County (Slifkin, J.), dated May 7, 1985, which denied her motion and dismissed the petition as untimely.
Order affirmed, with costs.
The petitioner received actual delivery of the award of the arbitrator. Thus, assuming that CPLR 7507 requiring delivery of the award "personally or by registered or certified mail, return receipt requested”, is applicable to the matter before us, the alleged error in delivering the award by ordinary mail does not, upon the facts presented, invalidate the delivery. Where, as here, actual delivery occurred, the failure to serve the award in the manner provided by CPLR 7507 does not toll the one-year limitations period set forth in CPLR 7510 (see, Matter of Local 964 v Giresi, 29 AD2d 768; Matter of Kozlowski v Seville Syndicate, 64 Misc 2d 109). The respondent’s submission of an affirmation in opposition by an attorney who was formerly a partner in the respondent firm and who is, therefore, a party to this proceeding, is of no probative value under the exacting language of CPLR 2106. However, while the contents thereof have had no bearing on our determination, we have deemed it as a vehicle for the transmission of the documentary evidence considered herein. Thompson, J. P., Bracken, Rubin and Fiber, JJ., concur.